DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: variable mechanism in claims 1, 5, 6, 9, 10, and 15, communication unit in claim 7, warning unit in claims 1 and 15, and second variable mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 objected to because of the following informalities:  
The current amendment to claim 7 is incomplete.  Specifically, claim 7 recites in part “wherein a communication unit configured to transmit the statistical information generated by the controller to another apparatus.”  It is suggested that Applicant make the following the image forming apparatus further includes a communication unit configured to transmit the statistical information generated by the controller to another apparatus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP 2019-101276, hereinafter “Azuma”).  (Note: paragraphs cited correspond to those in the machine translation of Azuma provided in the previous Office action.)
Regarding claim 1, Azuma teaches an image forming system comprising: 
an image forming apparatus 1 (Fig. 12, [0141]) including: 
a variable mechanism (one of U1, U2, U3, U4, and U5; Fig. 2) configured to vary, when physically operated by a user, from a first state (state when the variable mechanism is removed from apparatus body) to a second state (state when the variable mechanism is attached to apparatus body) or from the second state to the first state ([0046, 0051]), 
a detection sensor A11/U11 (i.e., device-side fitting/connecting member and unit-side fitting/connecting member; Figs. 3-4) configured to detect the variation of a state of the variable mechanism ([0056-0059, 0066]), and 

a controller 10 (Fig. 12) configured to generate, when the variation is detected by the detection sensor, statistical information (amount of deterioration, based on number of insertions/removals and insertion/removal speed based on loudness/amplitude and distance between sound collection unit 90 and the variable mechanism, see steps S101-S104 in Fig. 8; [0078-0081, 0084-0087, 0144]) regarding at least one sound wave obtained by the microphone in a period based on a timing when the variation is detected (duration of the insertion/extraction sound; Fig. 13, [0144]); and
a warning unit 15/40 configured to issue a warning based on the statistical information generated by the controller (see step S105 in Fig. 8; [0069-0070, 0089]).
Regarding claim 2, Azuma teaches the image forming system according to claim 1, wherein the controller is configured to generate the statistical information based on a sound wave level of a sound wave obtained by the microphone in one or more time intervals before the timing when the variation is detected and a sound wave level of a sound wave obtained by the microphone in one or more time intervals after the timing when the variation is detected (see Fig. 13, [0144]; the generation unit distinguishes among the different levels of the sounds before/during/after insertion or extraction).
Regarding claim 3, Azuma teaches the image forming system according to claim 1, wherein the controller is configured to generate the statistical information based on a sound wave level (loudness/amplitude) of a sound wave obtained by the microphone in one or more time intervals after the timing when the variation is detected (see Fig. 13, [0144]; the generation unit distinguishes among the different levels of the sounds before/during/after insertion or extraction).
Regarding claim 4, Azuma teaches the image forming system according to claim 1, wherein the statistical information includes one or more of an average value, a maximum value and an integrated value of sound wave levels of sound waves obtained in a- 30 -10206463US01/P221-0041US plurality of time intervals (maximum value indicates loudest sound and deterioration amount is an integrated value; see Fig. 13, [0081, 0144]).
Regarding claim 5, Azuma teaches the image forming system according to claim 1, wherein the statistical information is utilized as a measure for evaluating an intensity of a force applied to the variable mechanism at the time of the user operation ([0078-0081, 0144]; insertion/extraction speed directly correlates to intensity of a force applied to the first variable mechanism at the time of the user operation).
Regarding claim 6, Azuma teaches the image forming system according to claim 1, wherein the controller is configured to associate, with the statistical information, identification information that identifies the variable mechanism (which unit is attached/detached is determined based on loudness of sound and distance; [0144]).
Regarding claim 7, Azuma teaches the image forming system according to claim 1, wherein (the image forming apparatus further includes) a communication unit 30 configured to transmit the statistical information generated by the controller to another apparatus (transmitting a message to a PC or the like; [0070]).
Regarding claim 9, Azuma teaches the image forming system according to claim 1, wherein the warning unit 15/40 includes a display 40 configured to display the warning regarding the variable mechanism on a screen ([0070, 0089]).
Regarding claim 10, Azuma teaches the image forming system according to claim 1, wherein the variable mechanism is a first variable mechanism, the detection sensor is a first 
wherein -31 -10206463US01/P221-0041USthe image forming apparatus further includes a second variable mechanism (another of U1, U2, U3, U4, and U5; Fig. 2) configured to vary from a third state (state when second variable mechanism is removed from apparatus body) to a fourth state (state when second variable mechanism is attached to apparatus body) or from the fourth state to the third state ([0046, 0051]), and 
a second detection sensor A11/U11 (corresponding device-side fitting/connecting member and unit-side fitting/connecting member; Figs. 3-4) configured to detect the variation of a state of the second variable mechanism ([0056-0058, 0066]), 
wherein the controller is configured to, when the variation is detected by the second detection sensor, generate second statistical information (amount of deterioration, based on number of insertions/removals and insertion/removal speed based on loudness/amplitude and distance between sound collection unit 90 and another of U1, U2, U3, U4, and U5; see steps S101-S104 in Fig. 8; [0078-0081, 0084-0087, 0144]) regarding at least one sound wave obtained by the microphone in a period based on a timing when the variation is detected by the second detection sensor (duration of the insertion/extraction sound; Fig. 13, [0144]), and 
wherein the warning unit is configured to issue a second warning based on the second statistical information generated by the controller (see step S105 in Fig. 8; [0069-0070, 0089]).
Regarding claim 11, Azuma teaches the image forming system according to claim 1, wherein the variable mechanism U1 includes a cover (end of tray unit U1 located at the bottom of Fig. 3) that is mounted, in an openable (solid line) and closable (broken line) manner, on a main body of the image forming apparatus, wherein the first state is a state where the cover is open, and wherein the second state is a state where the cover is closed (Fig. 3, [0054-0057]).
Regarding claim 12, Azuma teaches the image forming system according to claim 1, wherein the variable mechanism includes a tray U1 that accommodates a recording medium supplied to the image forming apparatus ([0047]), wherein the first state is a state where the tray is pulled out from a main body of the image forming apparatus, and wherein the second state is a state where the tray is inserted in the main body of the image forming apparatus (Fig. 3, [0046, 0054-0057]).  
Regarding claim 13, Azuma teaches the image forming system according to claim 1, wherein the - 32 -10206463US01/P221-0041USvariable mechanism U4 includes a cartridge (developing device) for forming an image on a recording medium, wherein the first state is a state where the cartridge is removed from a main body of the image forming apparatus, and wherein the second state is a state where the cartridge is attached to the main body of the image forming apparatus (Fig. 2, [0046, 0049, 0051]).  
Regarding claim 14, Azuma teaches the image forming system according to claim 1, wherein the variable mechanism includes a fixing unit U5 for fixing an image on a recording medium, wherein the first state is a state where the fixing unit is removed from a main body of the image forming apparatus, and wherein the second state is a state where the fixing unit is attached to the main body of the image forming apparatus (Fig. 2, [0046, 0050-0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 2019-101276) in view of Tanaka (JP 2003-186359).  (Note: paragraphs cited correspond to those in the machine translations of Azuma and Tanaka provided in the previous Office action.)
Regarding claim 15, Azuma teaches an image forming system comprising: 
an image forming apparatus 1 (Fig. 12, [0141]) including: 
a variable mechanism (one of U1, U2, U3, U4, and U5; Fig. 2) configured to vary, when physically operated by a user, from a first state (state when first variable mechanism is removed from apparatus body) to a second state (state when first variable mechanism is attached to apparatus body) or from the second state to the first state ([0046, 0051]), 
a detection sensor A11/U11 (i.e., device-side fitting/connecting member and unit-side fitting/connecting member; Figs. 3-4) configured to detect the variation of a state of the variable mechanism ([0056-0058, 0066]), and 
a microphone 90 configured to obtain a sound wave (Fig. 13, [0143]) generated inside of the image forming apparatus (Fig. 12, [0141-0142]); 
a controller 10 (Fig. 12) configured to, when the variation is detected by the detection sensor, determine a sound wave level of a sound wave obtained by the microphone in a period 
a warning unit 40 configured to issue a warning when the controller determines that an amount of deterioration exceeds a threshold ([0089]).
Azuma fails to teach the controller determining whether the sound wave level exceeds a threshold and the warning unit issuing a warning when the controller determines that the sound wave level exceeds the threshold.  Azuma, however, recognizes that an amount of deterioration increases when insertion/extraction speed increases ([0062]).
Tanaka teaches that repeated removal and insertion of a variable mechanism (i.e., number of contacts between a developing unit and contact member) decreases the life of the mechanism ([0003-0006]).  Further, Tanaka teaches giving a warning before a total number of contacts reaches a total contact upper limit value (i.e., before the number of contacts reaches the end of life value) in order to reduce the number of contacts by making a user recognize the warning ([0052-0053]).
Utilizing the teachings of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the warning unit to issue a warning before the variable mechanism is completely deteriorated.  Because Tanaka acknowledges that an amount of deterioration increases when the insertion/extraction speed increases ([0062]), it would have been obvious to determine whether the sound wave level exceeds a threshold, signifying excessive insertion/extraction speed, and to issue a warning when the determination unit determines that the sound wave level exceeds the threshold.  One would have been motivated to make this modification in order to prevent shortening of the life of the image forming apparatus (Tanaka [0054]).
Regarding claim 16, modified Azuma teaches the image forming system according to claim 15, wherein the variable mechanism U1 includes a cover (end of tray unit U1 located at the bottom of Fig. 3) that is mounted in an openable (solid line) and closable (broken line) manner, on a main body of the image forming apparatus, wherein the first state is a state where the cover is open, and wherein the second state is a state where the cover is closed (Azuma Fig. 3, [0054-0057]).
Regarding claim 17, modified Azuma teaches the image forming system according to claim 15, wherein the variable mechanism includes a tray U1 that contains a recording medium supplied to the image forming apparatus (Azuma [0047]), wherein the first state is a state where the tray is pulled out from a main body of the image forming apparatus, and wherein the second state is a state where the tray is inserted in the main body of the image forming apparatus (Azuma Fig. 3, [0046, 0054-0057]).  
Regarding claim 18, modified Azuma teaches the image forming system according to claim 15, wherein the - 32 -10206463US01/P221-0041USvariable mechanism U4 includes a cartridge (developing device) for forming an image on a recording medium, wherein the first state is a state where the cartridge is removed from a main body of the image forming apparatus, and wherein the second state is a state where the cartridge is attached to the main body of the image forming apparatus (Azuma Fig. 2, [0046, 0049, 0051]).  
Regarding claim 19, modified Azuma teaches the image forming system according to claim 15, wherein the variable mechanism includes a fixing unit U5 for fixing an image on a recording medium, wherein the first state is a state where the fixing unit is removed from a main body of the image forming apparatus, and wherein the second state is a state where the fixing unit is attached to the main body of the image forming apparatus (Azuma Fig. 2, [0046, 0050-0051]).
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “Azuma does not teach or suggest a detection sensor operating in conjunction with the microphone 90” and that there is no disclosure of a controller generating information based on a detection by a sensor in combination with a sound wave obtained by the microphone 90 (see the 2nd paragraph on p. 11 of the Remarks).  Applicant further alleges (see the last paragraph on p. 11 of the Remarks.):
“nothing in the reference associates the members A11/U11 with the function of the microphone 90. The members A11/U11 are parts of embodiments that include a number-of-times calculation unit 12, a status acquisition unit 13, and a determination unit 14 for determining whether service on the device is necessary. Azuma, ¶¶ 66-70.  The operations and functions in the disclosed embodiments that include the members A11/U11 and units 12-14 are not tied to detection of sound waves by the microphone 12.”
The Office respectfully disagrees.
Paragraph [0141] describes the image forming apparatus of the fourth embodiment as being the same configuration of the image forming apparatus of the first embodiment except for the microphone 90.  The microphone is not described as a replacement or substitution for the detection sensors of the first embodiment.  
An example of the apparatus of the fourth embodiment is described in paragraph [0144].  The controller 10 detects which unit is attached/detached based on the magnitude of sound detected by the microphone in step S101.  In step S103, the control determines the insertion/removal speed based on the sound.  The following example is given: “when the device-side fitting member and the unit-side fitting member are drawer connectors as shown in FIG. 4, the controller 10 sets the insertion / extraction speed based on the insertion amount x and the duration of insertion / extraction sound.”  (Emphasis added.)  The insertion amount x is 
Therefore, as disclosed, microphone 90 and detection sensor A11/U11 operate in conjunction.  Because the apparatus of the fourth embodiment executes the processing of the first to third embodiments (i.e., the process of steps S101-S106 in Fig. 8 and [0083-0090]) based on the sound signal ([0144]), the controller 10 is configured to generate statistical information regarding at least one sound wave obtained by the microphone in a period based on a timing when the variation is detected, and the warning unit 15 is configured to issue a warning based on the statistical information, as required by at least claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852